Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of cathode ray tubes in chief value of glass, blown or partly blown in the mold or otherwise, of the same kind in all material respects as the cathode ray tubes which were the subject of International Expediters, Inc. v. United States (41 C. C. P. A. 156, C. A. D. 543), except that the tubes the subject of the cited decision were designed for use with television sets, whereas the tubes involved herein were designed for use with radar equipment of the same kind as was involved in United States v. United Geophysical Company (38 C. C. P. A. 137, C. A. D. 451). Upon the agreed statement of facts and the International Expediters case, supra, the claim of the plaintiff was sustained.